Name: Commission Regulation (EEC) No 1535/87 of 2 June 1987 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, products of category 3a (code 40.0034), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 3 . 6 . 87 Official Journal of the European Communities No L 143/21 COMMISSION REGULATION (EEC) No 1535/87 of 2 June 1987 re-establishing the levying of customs duties on woven fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, products of cate ­ gory 3a (code 40.0034), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, ched, products of category 3a (code 40.0034), the relevant ceiling amounts to 5,1 tonnes ; whereas on 27 May 1987, imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 6 June 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86 shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Whereas, in respect of woven fabrics of synthetic fibres (discontinuous or waste), other than unbleached or blea ­ Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0034 3 a) ex 56.07 A 56.07-01,05, 07, 08 , 12, 15, 19 , 22, 25, 29, 31 , 35, 38 , 40, 41 , 43, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste), other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics :  Other than unbleached or bleached Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 373 , 31 . 12. 1986, p . 68 . No L 143/22 Official Journal of the European Communities 3. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1987 . For the Commission COCKFIELD Vice-President